Citation Nr: 1041984	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral shoulder 
disorder, to include status post rotator cuff repairs.

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served periods of active duty for training (ACDUTRA) 
or active duty from April 1986 to September 1986; January 1988 to 
January 1990; and January 1991 to May 1991, with additional 
periods of service in the Marine Reserves. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
the claimed disabilities.  A timely appeal was noted with respect 
to that decision.  

A hearing on this matter was held before the undersigned Veterans 
Law Judge sitting at the RO on July 20, 2010.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record contains a December 2008 statement from a private 
physician, Dr. Faith Cohen, indicating that she has treated the 
Veteran for PTSD; however, a request for Dr. Cohen's records has 
not been accomplished.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's claim 
and because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

During his July 2010 hearing, the Veteran indicated that he has 
been treated at the Philadelphia MultiService Center for his 
claimed disabilities since approximately October 2009, and that 
his treating physician at that facility is Dr. Grassi.  Review of 
the claims folder shows that there are treatment records from the 
Philadelphia VA Medical Center dating to March 2010, but no 
treatment records from the Philadelphia MultiService Center or 
Dr. Grassi have been requested or associated with the claims 
folder.  VA will make attempts to obtain records in the custody 
of a Federal department until it is determined that the records 
do not exist or that further efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Thus, upon remand, the RO should contact the 
Philadelphia MultiService Center and request that all of the 
records associated with the Veteran's treatment at that facility 
since October 2009 be provided for inclusion with the claims 
folder.  A request should also be made to the Philadelphia VA 
Medical Center for all its records of the Veteran's treatment 
since March 2010.  

A February 2010 VA mental health examination diagnosed the 
Veteran with adjustment disorder with mixed anxiety and depressed 
mood, but found that his mental health symptomatology does not 
meet the diagnostic criteria for PTSD.  However, no opinion was 
offered as to the etiology of the Veteran's adjustment disorder.  
Upon remand, the matter should be referred back to the February 
2010 examiner for clarification.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact Dr. 
Faith Cohen and request that all records of 
the Veteran's psychiatric treatment be 
provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained and the 
Veteran should be notified.

2.  Contact the Philadelphia MultiService 
Center and request that all records of the 
Veteran's treatment at that facility since 
October 2009 be provided for inclusion with 
the claims folder.  The Philadelphia VAMC 
should also be contacted and requested to 
provide all records of the Veteran's 
treatment at that facility since March 2010.  
If such records are unavailable, a negative 
response should be obtained and the Veteran 
should be notified.  

3.  After the aforementioned development has 
been completed, return the claims folder to 
the February 2010 VA examiner, if available, 
for review.  The examiner should indicate in 
the report that the claims folder has been 
received and that a review of the claims 
folder has taken place.  

The examiner should indicate whether it is at 
least likely as not that it had the Veteran's 
adjustment disorder, or any other identified 
psychiatric disorder, had its clinical onset 
in service or is otherwise related to active 
duty, and in so doing, the examiner should 
attempt to reconcile the psychiatric diagnoses 
and/or assessments of record based on his/her 
review of all of the evidence of record.  A 
complete rationale for all opinions expressed 
must be provided.  The copy of the examination 
report should thereafter be associated with 
the claims folder.  

4.  After the above has been completed, 
readjudicate the issues on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If the 
issues on appeal continue to be denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case.  
The Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
